                   Case 19-10768-BLS        Doc 41     Filed 10/15/19     Page 1 of 2
                          IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE



IN RE:
                                              : Bk. Case No: 19-10768 (BLS)
         DAVID JONES, JR.                     :
         TOYA JONES, JR.                      :
         Debtors.                             : Chapter 13



                            MOTION TO ALLOW PLAN DISTRIBUTION


      Michael B. Joseph, Esquire, Chapter 13 Trustee ("Trustee") respectfully requests that this
Honorable Court enter an Order with respect to the following:

      1. Pursuant to 11 U.S.C. Section 1302(b)(1) the Trustee has performed the duties specified

in Section 704(a)(5) of the Code by examining the proofs of claim filed in this case and objecting

to the allowance of any claim that appears to be improper.

         2. Absent any objection, the Trustee intends to disburse to those creditors set forth in

"Exhibit A" in the amounts listed. Claims listed as "Not Filed" means that the creditor did not

file a proof of claim and will not be paid by the Trustee through the Plan.

         3. It is requested that the Debtor(s) and counsel be required to examine each filed proof

of claim and to file an objection and notify the Trustee as to any claim that may be improper or

incorrect, or request allowance of a claim pursuant to 11 U.S.C. Section 501(c).
         WHEREFORE, the Trustee prays that an Order be entered, in the form attached, and

otherwise approve the proposed distribution in accordance with the Confirmed Plan.




                                                  /s/ Michael B. Joseph
                                                  ______________________________
                                                    Michael B. Joseph, Esquire
                                                    824 Market Street, Ste. 1002
                                                    P.O. Box 1350
                                                    Wilmington, Delaware 19899
                                                    302-656-0123
                                                    Chapter 13 Trustee
                 Case 19-10768-BLS Doc 41 Filed 10/15/19 Page 2 of 2
                          ATTORNEY'S CERTIFICATE OF SERVICE

       I, Michael B. Joseph, Chapter 13 Trustee, do hereby certify that on this 11th day

of October, 2019, I caused one copy of the Within Motion to Allow Plan Distribution

with the attached exhibit and proposed Order to be served on the following by United

States Mail, Postage Prepaid:



DAVID & TOYA JONES, JR.
2103 BARR ROAD
WILMINGTON, DE 19808
Debtor(s)


VIVIAN A. HOUGHTON, ESQUIRE
800 N. WEST STREET 2ND FLOOR
WILMINGTON, DE 19801-1526
Attorney for Debtor(s)




                                                 /s/ Michael B. Joseph
                                                 _____________________________
                                                 Michael B. Joseph, Esquire
                                                 824 Market Street, Suite 1002
                                                 P.O. Box 1350
                                                 Wilmington, Delaware 19899-1350
                                                 302-656-0123
                                                 Chapter 13 Trustee
